In an action to recover damages for an alleged breach of an agreement to excavate land, the appeal is from so much of an order, granting appellant’s motion to preclude unless respondents serve a bill of particulars, as modifies the demand for the bill by striking therefrom items 1, 2, 8, 12, 13, 14, 15, 16, 17, and 18. Order modified by striking from the first ordering paragraph “ ‘ 17 ’ and ‘ 18 ’ ” and by substituting therefor “ and ‘ 17 ’ ”, and by adding to the second ordering paragraph after subdivision “8:” a new subdivision “9: Set forth the manner in which each plaintiff arrives at the *915sum of $8,136.02.” As so modified, order, insofar as appealed from, affirmed, without costs. In our opinion, appellant is entitled to have the particulars required by item “ 18 ” of his demand. Nolan, P. J., Murphy, Ughetta, Hallinan and Bileinfeld, JJ., concur.